   Case 3:20-cv-00476-S-BH Document 69 Filed 01/25/21                                        Page 1 of 1 PageID 494



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

TODD MICHAEL TOMASELLA,                                           §
         Plaintiff,                                               §
vs.                                                               §
                                                                  § Civil Action No. 3:20-CV-0476-S-BH
                                                                  §
DIVISION OF CHILD SUPPORT, et al.,                                §
           Defendants.                                            § Referred to U.S. Magistrate Judge1

                                                            ORDER

          Before the Court for recommendation is Defendants’ Bryan Beavers and Rhonda Hughey’s

Motion to Dismiss Plaintiff’s Amended Complaint, filed January 25, 2021 (doc. 68).

          The plaintiff may file a response and brief containing citations to relevant authorities2 no later

than Monday, February 15, 2021. The defendants may file a reply no later than Monday, March

1, 2021.

          At this time, no hearing will be scheduled on this matter.

          SO ORDERED on this 25th day of January, 2021.



                                                                        ___________________________________
                                                                        IRMA CARRILLO RAMIREZ
                                                                        UNITED STATES MAGISTRATE JUDGE




          1
           By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
          2
          Local Rule 7.1 of the Local Civil Rules for the Northern District of Texas requires the filing of briefs in support of most
motions. Pursuant to subsection (d), briefs shall contain a “party’s contentions of fact and/or law, and arguments and authorities.”
(emphasis added). Briefs containing authorities greatly assist the Court in making rulings more expeditiously.
